PER CURIAM.
The Florida Department of Revenue appeals a summary final judgment in favor of Pilgrim Hall, LLC. This case was heard along with two consolidated appeals, Department of Revenue v. Pinellas VP, LLC, and Department of Revenue v. TP A Investments, LLC, which this court reversed. 3 So.2d 361 (Fla. 2d DCA 2009). The dispositive legal issue is the same in all three appeals. Accordingly, for the reasons discussed in Pinellas VP, we reverse.
Reversed.
NORTHCUTT, C.J., and CASANUEVA and LaROSE, JJ., Concur.